Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of GROUP I in the reply filed on 7 February 2022 is acknowledged.  Applicant has cancelled the non-elected claims.  Claims 1-9 and 21-25 are pending examination.  

Priority
Receipt is acknowledged in the parent case of certified copies of papers required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following informalities: applicant’s continuing data in the specification should be updated to reflect the current status of the priority application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9, 21-22 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant’s claims recite a spot welded joint which contains nominal amounts of aluminum and phosphorous.  However applicant also requires that the spot welded joint includes a microstructure which shows less than 1% of segregated areas with regard to the phosphorous.   The invention in the claims, with no recited composition that would be capable of achieving the claimed properties, is not enabled.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now.  
	(A) The breadth of the claims.  The claims are considered to be much broader than what applicant has chosen to disclose in the specification.  In the specification, at [0031] for example, applicant clearly states that the composition is very important, and that the aluminum must be 0.5-3.5% by weight in order to achieve the features of the invention ([0034]) .  Further, applicant’s data show that in general a lower amount of Al would not result in the claimed properties (see Fig 20A and associated description in the specification.  In the specification at [0030]-[0042], applicant discloses that the other alloying elements are similarly limited to achieve the very specific results of claim 1 .  Applicant has chosen to not claim the composition, and this makes the claim much broader than what was disclosed as the invention.  
(B) The nature of the invention.  The nature of the invention is a welded joint with a certain degree of segregation of phosphor.  Applicant states that the processing and composition both are necessary to achieve this structure [0031].  
(C) The state of the prior art.  The prior art is not considered to provide evidence toward or against enablement of claim 1.  
(D) The level of one of ordinary skill.  The skilled artisan would be capable of performing the methods as laid out in the specification.  
(E) The level of predictability in the art.  The art is considered to be predictable.
(F) The amount of direction provided by the inventor.  The applicant provides direction that the composition of aluminum in the steel MUST be within the ranges disclosed.  The applicant discloses that other elements are similarly limited at [0030]-[0042].  The recitation of a generic “aluminum alloyed steel sheet” in claim 1 is not what was taught as achieving the properties of the spot welded joint.  

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The skilled artisan faces an undue burden in determining what steel compositions would or would not be operable within the invention scope.  For example, applicant throughout the specification discloses that the steel must have certain alloying elements (Al, Mn, B, etc) within the claimed ranges, and now what is claimed would require a serious burden for a skilled artisan to experiment in order to generate the claimed properties with a generic “aluminum alloyed steel.”  The full scope of such experimentation is boundless in order to attempt to generate the structure now claimed from various varieties of “aluminum alloyed steel.”  
When all of the evidence is considered as a whole, evidence of lack of enablement outweighs evidence of enablement.
Each of claims 2-9 and 21-22 and 24-25 depends from claim 1 and does not specify the composition of the steel in the way that applicant’s specification states is necessary to achieve the claimed properties.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 23 recites a joint manufactured by the process of claim 10.  This claim is indefinite because claim 10 is cancelled.  The metes and bounds of claim 23 are unclear.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 depends from cancelled claim 10.  Claim 23 does not further limit a claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-9 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,272,514. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patented claims are directed to the same invention but are narrower in scope.  Instant claim 1 is therefore considered obvious over the patented claim 1.  Claims 2-8 invoke further composition of structure limitations that are described in the patented claims 2-8, respectively.  Claims 9 and 21-25 are directed to joints that are considered obvious over the patented claims 1 and 9-13.

Conclusion
No claims are allowable.  No rejection is made over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734